Title: To George Washington from Royal Flint, 26 September 1778
From: Flint, Royal
To: Washington, George


          
            Sir.
            Fred[ericksbur]g Sepr 26: 1778
          
          The unexpected demands for provisions at the eastward have nearly exhausted all the magazines of Flour east of Hudsons river.
          
          
          
          Should there be an expediency, during this campaigne, of collecting any considerable army, in either of the eastern states, I am convinced that with common exertions only, they could not be suppplied with bread. Our dependance cannot with the least degree of prudence be placed on the resources in N. England. If we look for supplies very far to the southward, the roads will soon become so worne & miry and the difficulties of transportation on other accounts so embarrassing, as to render succour from that quarter extremely inadequate & precarious. It might seem that the wheat in the state of N. York both in point of plenty & situation would afford ample & timely relief. But upon a strict enquiry into the circumstances of the public purchasers in this state, I find there are some peculiar difficulties which must be speedily removed, or this army, in a few weeks will be reduced to a scantiness, if not, an entire want of bread.
          There are now very large quantities of wheat in the possession of men whose disaffection to the measures of this country makes them unwilling to dispose of their commodities for Continental Bills. This however is not the only nor the greatest evil. Those men who either wish not, or dare not to object to the currency are induced to keep their grain under a pretence that the price will encrease. They are encouraged to this pernicious practice, both by the promises of men, who buy for purposes professedly private, as well as by other men who say they buy on contract for public uses.
          The contractors for the Fleet have contributed most notoriously to enhance the price of provisions & to interfere with men who only are the proper persons to buy for public purposes.
          A full representation of the matter is laid before his Excellency Gov. Clinton, and a request to him to grant such warrants to the purchasers as will enable them to obtain wheat, if the proprietors will not voluntarily sell it at the current price. Every inconvenience that will arise from the contract, and the other embarrassments in getting supplies are fairly stated to the Comisary General, who will be at Philadelphia the beginning of Octor and can consult with Congress on this alarming affair.
          It is sufficient for me to mention these circumstances to your Excellency; at the same time expressing my most anxious concern that the purchasing comisaries will not be able to fix any considerable magazines of flour unless they are authorized to use constraint in those cases where common methods prove ineffectual. I have the honor to be with real respect Your Exys most obt & humble Srvt
          
            Royal Flint A.C.G.P.
          
         